DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,860,587 and 10,757,469 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 51-55, 59-65, 69-70 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Howarter and Frigui teaches that it was known in the art to determine if an interruption is imminent of a program being recorded and switching to the recording of an interruption-free version, however the prior art fails to teach or suggest determining whether the television program is being recorded on the user equipment device, wherein determining whether the television program is being recorded comprises: sending a query to the user equipment device to determine whether the television program is being recorded on the user equipment device; and receiving a response from the user equipment device that the television program is being recorded on the user equipment device; and in response to determining that the interruption during the transmission of the television program is imminent on the first stream and in response to determining that the television program is being recorded on the user equipment, generating an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Grasset (US Pub. 2016/0309211) discloses a system for mirroring and transcoding media content. 
	Chen (US Pub. 2016/0309113) discloses a system for accessing missed media content. 
	Kottikulam et al. (US Pub. 2015/0010292) discloses a method for fail-safe program recording in personal video recorders. 
	Newell et al. (US Pub. 2014/0189746) discloses a system for interrupted program recording. 
	Lee et al. (US Pub. 2013/0312033) discloses a method for scheduling a broadcast based on viewing time and broadcast receiving apparatus. 
	Nguyen (US Pub. 2013/0101274) discloses a system for reducing disruptions in recorded programming. 
.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 6, 2021